ANDERSON, Circuit Judge
(dissenting) . I think the court below was right, and that the judgment should be affirmed. The railroad was using a road engine for switching purposes. This engine was not equipped as the law, including the rules of the Interstate Commerce Commission, required a switching engine to be equipped. It was for the jury to say whether this lack of equipment was a contributory cause of Perry’s death. I think the evidence plainly indicated that it was. The majority opinion amounts to holding that the use of this road engine as a switcher had, as matter of law, nothing to do with the accident. I can see no tenable ground for that holding.